Exhibit 77Q Exhibits (a)(1)Articles of Amendment effective June 11, 2008, regarding the name change of ING Global Income Builder Fund to ING Global Target Payment Fund – Filed as an Exhibitto Post-Effective Amendment No.118 to the Registrant’s Registration Statement on FormN-1A on August21, 2008 and incorporated herein by reference. (a)(2)Articles Supplementary dated September16, 2008, regarding the creation of ING Alternative Beta Fund – Filed as an Exhibitto Post-Effective Amendment No.122 to the Registrant’s Registration Statement on FormN-1A on October21, 2008 and incorporated herein by reference. (a)(3)Articles Supplementary dated October15, 2008 regarding the creation of ING U.S.
